Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore Announces Contract Signing with Xstrata Copper Canada TORONTO, July 28 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has signed an agreement with Xstrata Copper Canada. Under the terms of the agreement, Northcore is commissioned to provide Xstrata with a mining marketplace to facilitate the disposition of select pre-owned Xstrata assets. The marketplace will be platformed on Northcore's industry leading Asset Seller sales engine, which has also been selected for use by other leading global corporations such as GE Capital and The Toro Company. "We are pleased to be working with our friends at Xstrata on such an exciting opportunity and look forward to a strong partnership and a highly successful engagement," said Duncan Copeland, CEO of Northcore Technologies. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
